Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,11,14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2893827 (Bunch).
Regarding claims 1,11,14 and 16-21, Bunch discloses a crampon (100) comprising:
a crampon base (7,8; see figures 4-5) for fitting to an underside of an item of footwear; and 
a harness (1) extending from the crampon base and defining with the crampon base a space for receiving the item of footwear,
wherein the crampon base comprises at least one cleat (14) having: 

Regarding claim 11, the crampon taught by Bunch teaches the harness is attached to the crampon base using one or more fasteners (links 19).  
Regarding claim 14, see figure 10 of Bunch which shows a connector (the connector labeled “FRONT”, as shown in figure 10, attached to opposite sides of the harness and configured to tighten the harness about the item of footwear.  
Regarding claim 16, Bunch teaches the crampon base comprises a front crampon base portion (7) for fitting to a sole of the item of footwear, and a rear crampon base portion (8) for fitting to a heel of the item of footwear.  
Regarding claim 17, see figure 5 which shows at least the crampon base comprises five cleats embedded in the front crampon base portion, and four cleats embedded in the rear crampon base portion.  
Regarding claim 18, see figure 5, which show the four arms (12) which each pair will overlap as shown in figure 1.
Regarding claim 19, see paragraph 0007, line 1-11, 0035, lines 6-7 and last 4 lines of paragraph 0039 of Bunch.
Regarding claim 20-21, Bunch teaches the crampon base comprises a first elastomer (layers 10a,10b), and wherein the harness comprises a second elastomer (layers 11a,11b) different from the first elastomer, wherein the first elastomer is more durable and/or less flexible than the second elastomer  (see paragraph 0027).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunch ‘827 in view of US 3040450 (Phillips).
Bunch teaches a crampon as claimed (see the rejection above for details) except for the base of the cleat having one or more apertures therein.  Phillips teaches the base of the spike, which is embedded into the sole, having one or more apertures (34) so that rubber enters the aperture during molding to add strength and stability to the base of the spike (see col. 2, lines 6-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the base (flange 18) of the cleat taught by Bunch with an aperture, as taught by Phillips, to facilitate bonding the base of the cleat with the crampon.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunch ‘827 in view of US 2018/0070680 (Smith).
Bunch teaches a crampon as claimed (see the rejection above for details) except for the base of the cleat having one or more apertures therein and the base being cross-shaped.  Smith teaches the base of the stud, which is embedded into the sole, wherein .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunch ‘827 in view of US 5029405 (DeHaitre).
Bunch teaches a crampon as claimed (see the rejection above for details) except for the cleat comprising a pair of spikes.  DeHaitre teaches a cleat for a sole wherein the cleat comprises a pair of spikes (e.g. 22a,22b,22c).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cleat of the crampon as taught by Bunch with the cleat having at least a pair of spikes, as taught by DeHaitre, to facilitate providing traction while hunting in snowing conditions.
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 2 above and further in view of US 5029405 (DeHaitre).
DeHaitre teaches providing each arm of the cleat with a spike (22a,22b,22c).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the arms of the base cleat of the crampon as taught by the combination above with a spike which is angled perpendicular from the ends of the arms, as taught by DeHaitre, to facilitate providing .  
Allowable Subject Matter
Claims 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are .
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556